UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-11485 ACCELR8 TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) COLORADO 84-1072256 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7roadway, Bldg. 3-307, Denver, CO 80221 (Address of principal executive offices) (Zip Code) (303) 863-8088 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X As ofJanuary 31, 2011 there were 10,757,317 shares of common stock outstanding. INDEX Page PART 1. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets January 31, 2011 (unaudited) and July 31, 2010 3 Condensed Statements of Operations for the three and six months ended Jnuary 31, 2011 and 2010 (unaudited) 4 Condensed Statements of Cash Flows for the six months ended January 31, 2011 and 2010 (unaudited) 5 Notes to Unaudited Condensed Financial Statements 6-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 Part II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25-30 CERTIFICATION OF OFFICERS Accelr8 Technology Corporation
